Judge Wynn
dissenting.
The majority acknowledges that the same three convictions used to establish defendant’s status as a habitual felon in 1987 were used to establish defendant’s status as a habitual felon in the case at hand.1 Since the supporting three convictions are the same, the 1993 habitual felon status in this case is identical to the 1987 habitual felon status. Thus, by using the 1987 habitual felon status to also aggravate the present sentence, the majority, in effect holds that the 1993 habitual felony status may be used to both enhance and aggravate its underlying felony. That is a patently unfair result; accordingly, I dissent.
Moreover, while in Roper our Supreme Court sanctioned the double use of prior convictions to both establish the status of habitual felon and aggravate the sentence, it did not provide for the use of the defendant’s status as a habitual felon to be used for both enhancement and aggravation.
I further disagree with the State’s use of the same prior convictions, some five years later, in support of a subsequent indictment to obtain the same “status” of being a habitual felon. In essence, the three underlying convictions that are used to establish the defendant’s status as a habitual felon in 1987 are used again in 1993 to establish the same status. Indeed, this Court has stated that “[t]his implies that being an habitual felon is a status, that once attained is never lost.” State v. Smith, 112 N.C. App. 512, 517, 436 S.E.2d 160, 162 (1993). Thus, once an individual is marked as a habitual felon, she is branded for life. The logical extension of this result would be to require such individuals to wear a “scarlet letter” for life, with no means of removing it.

. In the factual section of this opinion, the majority states: “The 1987 adjudication was based on the same three guilty pleas as the 1993 habitual felon adjudication.”